Citation Nr: 1015439	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-09 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, to include claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 
1969.  He also had reserve service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA), which 
denied service connection for diabetes mellitus type II.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

With regard to the Veteran's periods of service, his DD-214 
shows active service from May 1968 to August 1969 with a 
twelve year, three month and twenty-five day period of 
"other service" prior to his active duty.  The claims file 
contains no records of this "other service," such as 
service personnel or service treatment records, nor is there 
any indication of attempts to locate these records.  Because 
of the Veteran's assertions that his diabetes mellitus is 
related to in-service exposure to herbicides and his 
representative's assertions that the record is incomplete, 
additional development is warranted.  See May 2005 and 2006 
Statements from the Veteran and April 2010 Appellant's Brief.

In addition, the Board notes that the Veteran indicated that 
he had reserve service from 1971 to 1980.  However, there is 
no evidence of record showing that he had any form of service 
during this period.  Further clarification is required to 
determine whether the Veteran had additional reservist 
service after his separation from active duty in August 1969.  
See May 2006 Statement from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the 
Reserve Personnel Command, the Veteran's 
Reserve Unit, and any other appropriate 
entity, the Veteran's complete personnel 
and service treatment records for his 
entire time in the Army Reserve, to 
include the Veteran's contention of 
reserve service from 1971 to 1980.  
Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2).  Any negative 
search result must be communicated to the 
Veteran. 

2.  Once the available documents have 
been received, the RO/AMC must document 
all of the Veteran's periods of Active 
Duty for Training (ADT) and Inactive Duty 
for Training (IDT).

3.  If, and only if, deemed appropriate, 
the Veteran should be afforded an 
examination to determine the current 
nature and etiology of his diabetes.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner should indicate 
in the examination report that the claims 
folder was reviewed.  

Following examination of the Veteran, the 
examiner should state whether it is at 
least as likely as not (50 percent or 
greater likelihood) that his diabetes is 
causally related to any period of active 
service, including any established 
periods of ADT.  

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation it should be so stated.

4.  Thereafter, readjudicate the 
Veteran's claim for service connection 
for diabetes.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be provided with 
a supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

